Title: John Quincy Adams to Abigail Adams, 22 September 1788
From: Adams, John Quincy
To: Adams, Abigail


        
          Haverhill Septr: 22d: 1788.
          Dear Madam.
        
        Mr:Lincoln, the bearer, is a young preacher, who belongs to Hingham; he is going home, and I cannot suffer the opportunity to pass unimproved; though I have little to say: except that I have been unwell: my nerves have been disordered, and the words of Henry have [. . .] obtruded themselves upon my mind, at the midnight hour.
        
          Oh gentle sleep
          Nature’s soft Nurse, how have I frighted thee
          That thou no more wilt weigh mine eye-lids down
          And steep my senses in forgetfulness.
        
        I came here last Saturday, and have such excellent care taken of me, that I hope to be perfectly recovered in two or three days.
        Mr Thaxter wishes very much to see the pamphlet containing the correspondence between Mr Jay & Littlepage. I promised him two months ago to procure one of them; and am ashamed of my negligence in forgetting it. Will you be so kind as to send it here by the first conveyance you can find?
        I hope to write more fully in a few days; meantime, I remain your dutiful Son.
        J. Q. Adams.
      